DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 01/16/2020.  With entry of the preliminary amendment filed 04/28/2020, claims 1-33 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 04/29/2020 and 03/02/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 4 recites a “Compound W: … M1’ = M3’ = M5’ = NO2,” (see penult. line) wherein –NO2 falls outside the scope of possible choices for any of M1’, M3’ and M5’ according to the Markush group defining variables M1-M6 and M1’-M6’ in parent claim 1 (cf., lines 5-10).  Accordingly, claim 4 is properly rejected as of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 17-30, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 17 and 19, each recites the broad limitation to “a cocatalyst,” followed by "preferably at least one organic aluminum compound represented by general formula AlR1dX13-d , … and See MPEP§ 2173.05(d).  More specifically, it is unclear whether the features introduced by the linking terms “preferably” and more preferably” are intended to be restrictive to the corresponding broader recitation, or merely exemplary of the remainder of the claims, and therefore not required.  For purposes of substantive examination, the features introduced by the aforementioned linking terms are being treated as merely exemplary of the corresponding broader recitations, in accordance with the principal of giving the broadest reasonable interpretation to pending claims. See MPEP § 2173.01(1). However, clarification and appropriate correction are required.  Dependent claims 18, 20-30, 32 and 33 inherit the indefiniteness ascribed to parent claim 17 or 19 supra.   

Allowable Subject Matter
	Claims 1-3, 5-16 and 31 are allowed.  Balance of the claims would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-33 are deemed to distinguish over the closest prior art to Hyatt (US 4018832), CN 102453057 A (‘CN ‘057’), Kemp et al and Song et al. 
Applicants claim a Ziegler-Natta catalyst system for olefin polymerization, comprising at least one compound represented by formula (I) as (i) an internal electron donor, (ii) an external electron donor, or (iii) the both,

    PNG
    media_image1.png
    142
    231
    media_image1.png
    Greyscale

wherein M1, M2, M3, M4, M5, M6, M1’, M2’, M3’, M4’, M5’ and M6’ are each independently selected from the group consisting of hydrogen, hydroxy, amino, aldehyde group, carboxy, acyl, halogen atoms, -R1 and -OR2, where R1 and R2 are each independently a C1-C10 hydrocarbyl, which is unsubstituted or substituted by a substituent selected from the group consisting of hydroxy, amino, aldehyde group, carboxy, acyl, halogen atoms, C1-C10 alkoxy and heteroatoms; and wherein, when among M1-M6 and M1’-M6’, any two adjacent groups on the same phenyl ring are each independently selected from the group consisting of R1 and –OR2, the two adjacent groups may optionally be linked to form a ring, with a proviso that M1, M2, M3, M4, M5, M6, M1’, M2’, M3’, M4’, M5’ and M6’ are not simultaneously hydrogen.  
(Present Claim 1, upon which claims 2-33 ultimately depend.)
	Claim Formula (I) encompasses cyclotriveratrylene and various defined derivatives thereof.  Hyatt and Song et al disclose that cyclotriveratrylene can serve as a catalyst, but neither teaches that cyclotriveratrylene can serve as an internal and/or external electron donor of a Ziegler-Natta catalyst system.  CN ‘057 and Kemp et al disclose a calixarene compound serves as an external electron donor compound in a Ziegler-Natta type catalyst.  Although both cyclotriveratrylene and calixarene are supramolecular compounds, significant structural differences exist between the two compounds (cf., e.g., Fig. 3 of Kemp et al and instant Formula (I)).  In view thereof, one of ordinary skill in the art, even with the teachings of CN ‘057 or Kemp et al, would not have had a reasonable expectation of a cyclotriveratrylene compound possessing similar utility as an external electron donor of a Ziegler-Natta catalyst system.  Accordingly, the pending claims are deemed to define novel and nonobvious subject matter over the closest prior art.        

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/01-08-22